Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146504                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  JOSE RAFAEL TORRES,                                                                                                Justices
            Plaintiff-Appellant,
  v                                                                SC: 146504
                                                                   COA: 311348
                                                                   Chippewa CC: 11-011790-AH
  KINROSS CORRECTIONAL FACILITY
  WARDEN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
           d0325                                                              Clerk